Citation Nr: 0928849	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
compression fracture at L1, without deformity, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a right ankle fracture, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for a scar, chin, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1992 to November 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The June 1997 rating decision granted an increased 
evaluation for service-connected compression fracture at L1 
without deformity to 20 percent disabling, effective November 
12, 1996.  That same rating decision granted an increased 
evaluation for service-connected residuals of a right ankle 
fracture to 10 percent disabling, also effective November 12, 
1996.  

The Veteran testified before the undersigned at a June 2009 
travel board hearing at the Phoenix, Arizona, RO.  A 
transcript of the hearing is of record.

The Board notes that the Veteran withdrew the issues of 
entitlement to service connection for hearing loss; and right 
knee, left knee, right hip, left hip, secondary to service-
connected compression fracture at L1, without deformity and 
service-connected residuals of a right ankle fracture, at the 
June 2008 decision review officer hearing (DRO).  The 
withdrawal of these issues was addressed in the May 2009 
supplemental statement of the case (SSOC).  As will be 
further addressed below, the Board further notes that the 
issue of entitlement to an increased rating for a scar, chin, 
was withdrawn during the June 2009 travel board hearing at 
the Phoenix RO.
The issues of entitlement to an increased rating for service-
connected compression fracture at L1, without deformity and 
entitlement to an increased rating for service-connected 
residuals of a right ankle fracture are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

At the June 2009 travel board hearing at the Phoenix RO, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew the appeal of the issue of entitlement to an 
increased rating for a scar, chin, currently evaluated at 10 
percent disabling. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an increased 
rating for a scar, chin, currently evaluated at 10 percent 
disabling.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. 
§ 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issue of entitlement to an increased rating for a scar, chin; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue and the appeal is 
dismissed.
ORDER

The issue of entitlement to an increased evaluation for a 
scar, chin, is dismissed.


REMAND

The Veteran is service-connected for compression fracture at 
L1 without deformity, currently evaluated as 20 percent 
disabling and residuals of a right ankle fracture, currently 
evaluated as 10 percent disabling.  In the June 2006 rating 
decision, the RO relied on a May 2006 C&P examination in 
assigning the Veteran's 20 percent evaluation for compression 
fracture at L1 without deformity and the 10 percent 
evaluation for residuals of a right ankle fracture.  
Subsequently, the Veteran was provided with a December 2008 
VA examination.  However, at the June 2009 Board hearing, the 
Veteran asserted that his conditions have increased in 
severity since his last C&P examination.  Therefore, a new 
C&P examination is warranted with regard to both issues.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current degree of 
severity of his service-connected 
compression fracture at L1 without 
deformity and his service-connected 
residuals of a right ankle fracture.  
The claims file, to include a copy of 
this remand must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  All 
pertinent symptomatology, to include 
range of motion and all neurological 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  
Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


